Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on February 4, 2021 is acknowledged and has been entered.  Claims 1-20 are pending.

Claims 1-20 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made FINAL.

Previous Grounds of Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5-7, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al, (US Patent 9,938,588; April 2018) in view of Meijer et al. (KP830127 March 2015; KP830129 March 2015) in view of Lowe et al. (Nucleic Acids Research, 1990, 18(7):1757-1761).
With regard to claim 1, Nix teaches a method of detecting Enterovirus D68 in a subject, comprising:
(a) a first forward primer comprising SEQ ID NO: 1 (see the alignment below, where SEQ ID NO:4 of Nix corresponds to SEQ ID NO:1),
Qy          1 CRTGGGTCTTCCTGACTTRAC 21
              |:||||||||||||||||:||
Db        441 CGTGGGTCTTCCTGACTTGAC 461
 
(c) a third forward primer comprising SEQ ID NO: 3 (see the alignment below, where SEQ ID NO:4 of Nix corresponds to SEQ ID NO:3), 
Qy          1 YGTGGGTCTTCCTGACTTGAC 21
              :||||||||||||||||||||
Db        441 CGTGGGTCTTCCTGACTTGAC 461

(d) a first reverse primer comprising SEQ ID NO: 4 (see the alignment below, where SEQ ID NO:4 of Nix corresponds to SEQ ID NO:4), and 

              :|||||:|||||:|||||||
Db        534 GCCTGACTGCCAGTGGAATG 515

(e) a second reverse primer comprising SEQ ID NO: 5 (see the alignment below, where SEQ ID NO:4 of Nix corresponds to SEQ ID NO:5)
Qy          1 GCCTGAYTGCCARTGGAAYG 20
              ||||||:|||||:|||||:|
Db        534 GCCTGACTGCCAGTGGAATG 515
subjecting the mixture to conditions that allow nucleic acid amplification (?); and detecting the presence or absence of Enterovirus D68 by analyzing the nucleic acid amplification products (col. 1, 10-11, where PCR amplification of Enterovirus D68 are taught generally, see also Example 2).  
With regard to claim 14, Nix teaches a method of detecting Enterovirus D68 in a sample from a subject, comprising: 
extracting nucleic acids from the sample; 
subjecting the nucleic acids to a PCR amplification reaction using,
50Ref No: 170223-261US(c) a third forward primer comprising SEQ ID NO: 3 (see the alignment above, where SEQ ID NO:4 of Nix corresponds to SEQ ID NO:3), 
(d) a first reverse primer comprising SEQ ID NO: 4 (see the alignment above. where SEQ ID NO:4 of Nix corresponds to SEQ ID NO:4), and 
(e) a second reverse primer comprising SEQ ID NO: 5 (see the alignment above. where SEQ ID NO:4 of Nix corresponds to SEQ ID NO:4); and 
analyzing the nucleic acid amplification products resulting from the PCR amplification reaction to detect the Enterovirus D68 (col. 1, 10-11, where PCR amplification of Enterovirus D68 are taught generally, see also Example 2).  

With regard to claim 6, Nix teaches a method of claim 1, wherein the sample comprises a nasopharyngeal swab sample (col. 9, line 65 to col. 10, line 14, where a nasopharyngeal swab is included).  
With regard to claim 7, Nix teaches a method of claim 1, wherein the subject is a human (Example 1, where the sample is human).  
With regard to claim 19, Nix teaches a method of claim 14, wherein the sample comprises a nasopharyngeal swab sample (col. 9, line 65 to col. 10, line 14, where a nasopharyngeal swab is included).  
With regard to claim 20, Nix teaches a method of claim 14, wherein the subject is a human (Example 1, where the sample is human).
Regarding claim 1, 5, 14 and 18, while Nix teaches the sequences of SEQ ID NO:2-5, Nix does not teach the sequence of SEQ ID NO:2. Meijer teaches SEQ ID NO:1 and 2.
With regard to claim 1, Meijer teaches a method of detecting Enterovirus D68 in a subject, comprising: 
adding to a mixture containing the sample from the subject,
(a) a first forward primer comprising SEQ ID NO: 1, 
Qy          1 CRTGGGTCTTCCTGACTTRAC 21

Db        120 CGTGGGTCTTCCTGACTTGAC 140
(b) a second forward primer comprising SEQ ID NO: 2,
 Qy          1 AYRGGCCTTCCTGACTTGAC 20
              |::|||||||||||||||||
Db        128 ATGGGCCTTCCTGACTTGAC 147

With regard to claim 14, Meijer teaches a method of detecting Enterovirus D68 in a sample from a subject, comprising: 
extracting nucleic acids from the sample; 
subjecting the nucleic acids to a PCR amplification reaction using, 
(a) a first forward primer comprising SEQ ID NO: 1, 
Qy          1 CRTGGGTCTTCCTGACTTRAC 21
              |:||||||||||||||||:||
Db        120 CGTGGGTCTTCCTGACTTGAC 140

(b) a second forward primer comprising SEQ ID NO: 2,
Qy          1 AYRGGCCTTCCTGACTTGAC 20
              |::|||||||||||||||||
Db        128 ATGGGCCTTCCTGACTTGAC 147

While Brentano does teach the same sequences as claimed, Hemauer does not teach precisely the same sequences as claimed since the claimed primers simply represent structural homologs the claimed primers simply represent structural homologs, which are derived from sequences suggested by the prior art as useful for primers and probes for the detection of enterovirus D68, and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties, the claimed primers and probes are prima facie obvious over the cited references in the absence of secondary considerations.
Lowe teaches a method and computer program for designing primer pairs based on a set of rules regarding primer length, sequence composition, GC content, melting temperature, potential for primer dimer formation within a primer pair, and amplification product size, among 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Nix and Meijer and the known sequence of enterovirus D68 to design a variety of primers suitable for the amplification and detection of .

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al, (US Patent 9,938,588; April 2018) in view of Meijer et al. (KP830127 March 2015; KP830129 March 2015) and Lowe et al. (Nucleic Acids Research, 1990, 18(7):1757-1761) as applied over claims 1, 5-7, 12-14 and 18-20 above and further in view of Schupp et al. (WO2015070187A2; May 2015).
With regard to claim 2, Schupp teaches a method of claim 1, wherein the first forward primer, the second forward primer, and the third forward primer further include a first universal tail sequence comprising SEQ ID NO: 15 (see alignment below, where SEQ ID NO:1 corresponds to SEQ ID NO:15 of the instant claims, see Figure 2, “UT1” which corresponds to SEQ ID NO:1 of Schupp), and wherein the first reverse primer and the second reverse primer include a second universal tail sequence comprising SEQ ID NO: 16 (see alignment below, 
SEQ ID NO:15

Qy          1 ACCCAACTGAATGGAGC 17
              |||||||||||||||||
Db          1 ACCCAACTGAATGGAGC 17
SEQ ID NO:16
Qy          1 ACGCACTTGACTTGTCTTC 19
              |||||||||||||||||||
Db          1 ACGCACTTGACTTGTCTTC 19

With regard to claim 3, Schupp teaches a method of claim 2, further comprising adding an index to the nucleic acid amplification products using at least one indexing oligonucleotide (paragraph 3, where the method of amplification includes “preparing amplification products for sequencing through the use of universal tail-baed indexing strategy”).  
With regard to claim 4, Schupp teaches a method of claim 3, further comprising analyzing the nucleic acid amplification products by sequencing the nucleic acid amplification products using next-generation sequencing (paragraph 27, where next generation sequencing is described).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Nix, Meijer, Lowe to include the teachings of Schupp to arrive at the claimed invention with a reasonable expectation for success.  Schupp teaches “By way of example only, some embodiments of the invention comprise a universal indexing sequencing strategy that can be used to amplify multiple genomic regions (e.g., markers, as described below) from a DNA sample simultaneously in a single reaction for the sequencing of one or more amplicons. One or more embodiments of the invention can be used with any desired sequencing platform, such as the ILLUMINA® Next Generation Sequencing .

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al, (US Patent 9,938,588; April 2018) in view of Meijer et al. (KP830127 March 2015; KP830129 March 2015) and Lowe et al. (Nucleic Acids Research, 1990, 18(7):1757-1761) as applied over claims 1, 5-7, 12-14 and 18-20 above and further in view of Jenckel et al. (Dissertation, December 2015, Ernst-Moritz-Arndt-Urniresitat-Greifswald, p. 1-141).
With regard to claim 15, Jenckel teaches a method of claim 14, wherein the first primer, the second primer, and the third primer include a first universal tail sequence, and wherein the fourth primer and the fifth primer include a second universal tail sequence (p. 3 “1.1.3 Ion Torrent Sequencing” heading, Figure 2, where library preparation is depicted that includes two different adapters, “one universal adapter and one adapter containing a barcode sequence”).  
With regard to claim 16, Jenckel teaches a method of claim 9, 15, further comprising adding an index to the amplicon using at least one indexing oligonucleotide, wherein the at least one indexing oligonucleotide comprises a complementary sequence that recognizes at least one 
With regard to claim 17, Jenckel teaches a method of claim 16, wherein analyzing the nucleic acid amplification products further comprises sequencing the nucleic acid amplification products using next-generation sequencing (p. 3 “1.1.3 Ion Torrent Sequencing” heading, where the process of “next-generation sequencing” are described).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Nix, Meijer and Lowe in view of Jenckel to arrive at the claimed invention with a reasonable expectation for success.  Jenckel teaches “???”.  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Nix, Meijer and Lowe in view of Jenckel to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive. 
Applicant traverses the rejection of claims over Nix in view of Lowe et al.  or further in view of Meijer, Schupp and/or Jenckel.
These arguments have been carefully considered, but they are not persuasive.  Applicant appears to argue that because SEQ ID NO:4 includes R and Y residues that Nix cannot possibly render SEQ ID NO:4 or 5 obvious in view of Lowe.  Applicant argues “Nix does not disclose a 
Regarding Meijer, Applicant argues “Meijer does not disclose or contemplate the first reverse primer comprising SEQ ID NO:4 and the second reverse primer comprising SEQ ID NO:5 also absent in Nix”.  Applicant dismisses Lowe as also not teaching the primers, as claimed.
Regarding claim 14, Applicant argues the same position as applied over the previous claims.  Regarding Jenckel, Applicant reiterates the same argument.	All of these arguments have been considered, but they are not persuasive.  It appears that Applicant has not appreciated the prior rejection.  To be clear, while Applicant’s arguments are noted, they are not persuasive.  While the specific primer sequences may not be taught in particular in the references, the sequences corresponding to the primers are taught in the references (as recited in the office action above) and it is the position of the Examiner that it would have been obvious to one of ordinary skill, considering the teachings of the references to design primers as claimed.  Therefore, Applicant’s arguments are not persuasive and the rejections are maintained.

Conclusion
Claims 8-13 are in condition for allowance.
Claims 1-7 and 14-20 stand rejected.
Claim 8 is free of the art because the precise sequences of SEQ ID NO:8, 9, 10, 11 and 12 are either not taught in the art or the art that teaches these sequences is not available as prior art.  Therefore, the claim is free of the art.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637